Christianson, J.
(concurring specially). I concur in an affirmance of the judgment for tbe following reasons:
It appears from the record that defendant’s objection to tbe jurisdiction of tbe justice was based solely on tbe ground “that no service bas been made on tbe defendant herein.” There is nothing to indicate what paper or process was referred to as not having been served. So far as tbe justice of tbe peace to whom tbe objection was presented is concerned, be would have been justified in believing that tbe defendant contended that no summons bad been served upon him. Defendant admits, however, that summons was duly and regularly served, and that be applied for *300and obtained tbe order for a change of venne. Clearly, tbe justice of tbe peace to whom tbe action was transferred bad jurisdiction over tbe controversy. (See 24 Cyc. 509 et seq.) No proof was made, by affidavit or otherwise, to sustain tbe contention of tbe defendant that notice of time of bearing bad not been given to him. It seems self-evident that, upon tbe motion based on lack of service, tbe burden rested upon him to show that such notice bad not been served. It is tbe service of tbe notice, and not tbe proof of service, which is tbe vital fact.
It also appears that tbe alleged objection was in reality a motion for a dismissal, as tbe defendant therein “moves tbe court that tbe action herein be dimsissed, and that tbe defendant have bis costs herein.”
Clearly tbe defendant was not entitled to a dismissal of tbe action, since tbe court bad jurisdiction of tbe subject-matter, and if no sufficient notice of tbe time and place of trial bad been given, tbe court might issue-a new notice and set tbe case for trial at some future time. If tbe defendant desired to stand upon tbe proposition that be bad not received sufficient notice of tbe time -and place of trial, be should have pointed this fact out clearly and with such particularity, that tbe court would have understood tbe point. Tbe general rule seems to be that tbe filing of a motion to dismiss constitutes a general appearance and is a waiver of defect in tbe service of process or notice. See Welch v. Ayres, 43 Neb. 326, 61 N. W. 635; Everett v. Wilson, 34 Colo. 476, 83 Pac. 211 ; Nichols & S. Co. v. Baker, 13 Okla. 1, 73 Pac. 302.